                                         Case 5:17-cv-00220-LHK Document 1465 Filed 01/31/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No.17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART QUALCOMM’S
                                  14             v.                                          ADMINISTRATIVE MOTION TO
                                                                                             SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                             Re: Dkt. No. 1450
                                  16                    Defendant.
                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Qualcomm’s motion to seal

                                  19   as follows.

                                  20
                                              Document                 Selected Portions of Pages                     Ruling
                                  21
                                        CX6594                      Selected portions of 028, 032,     DENIED AS MOOT. Sealing
                                  22                                064-066                            granted at ECF No. 1430.
                                        CX6594                      Selected portions of 058           GRANTED as to two graphs.
                                  23                                                                   DENIED as to the fact that QTL
                                  24                                                                   total shareholder return contribution
                                                                                                       is more than twice that of QCT core
                                  25                                                                   and equivalent to that of QCT
                                                                                                       growth.
                                  26
                                  27                                                     1

                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       SEAL
                                         Case 5:17-cv-00220-LHK Document 1465 Filed 01/31/19 Page 2 of 3



                                             Document              Selected Portions of Pages                       Ruling
                                   1
                                        CX6594                  Selected portions of 009, 030,       GRANTED.
                                   2                            045, 052-055, 059, 061, 071-072
                                        CX7618                  029-034, 076, 086, 106, 126, 136,    DENIED AS MOOT. Sealing
                                   3                            146, 156                             granted at ECF No. 1430.
                                   4    CX7618                  Selected portions of 003-004, 013-   GRANTED.
                                                                018, 042-047, 058-074, 078-080,
                                   5                            083-085, 088-090, 093-096, 098-
                                                                100, 103-105, 108-110, 113-116,
                                   6                            118-120, 123-125, 128-130, 133-
                                                                135, 138-140, 143-145, 148-150,
                                   7
                                                                153-155, 158-160, 163-166, 168-
                                   8                            170, 173-175
                                        CX7629                  030-035, 075, 085, 105, 115, 125,    DENIED AS MOOT. Sealing
                                   9                            135, 145, 155                        granted at ECF No. 1430.
                                        CX7629                  Selected portions of 005, 014-019,   GRANTED.
                                  10                            042-047, 057-073, 077-079, 082-
                                  11                            084, 087-089, 092-095, 097-099,
                                                                102-104, 107-109, 112-114, 117-
                                  12                            119, 122-124, 127-129, 132-134,
Northern District of California




                                                                137-139, 142-144, 147-149, 152-
 United States District Court




                                  13                            154, 157-159, 162-165, 167-169,
                                                                172-174
                                  14    CX8196                  073, 129, 130, 133                   DENIED AS MOOT. Sealing
                                  15                                                                 granted at ECF No. 1430.
                                        CX8196                  Selected portion of 009              DENIED.
                                  16    CX8196                  Selected portions of 141             DENIED as to the “Strategic
                                                                                                     relationship” title and first bullet
                                  17                                                                 beneath title; GRANTED as to the
                                                                                                     third and fourth bullets beneath title.
                                  18
                                        CX8196                  Selected portions of 014-015, 039,   GRANTED.
                                  19                            041-042, 044-045, 047, 049-051,
                                                                054-059, 062-063, 078, 109-110,
                                  20                            113-116, 118, 128, 131, 134, 136,
                                                                140, 287, 292-293
                                  21    CX8195                  Selected portions of 023, 026,       GRANTED.
                                  22                            028, 033-034, 036-037, 040, 042,
                                                                046, 049, 051, 056-057, 059-060,
                                  23                            063, 065

                                  24          Qualcomm shall publicly file redacted versions of these documents consistent with the

                                  25   Court’s sealing rulings by Monday, February 4, 2019.

                                  26   IT IS SO ORDERED.

                                  27                                                  2

                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       SEAL
                                         Case 5:17-cv-00220-LHK Document 1465 Filed 01/31/19 Page 3 of 3




                                   1   Dated: January 31, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                          3

                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S ADMINISTRATIVE MOTION TO
                                       SEAL
